Citation Nr: 1455334	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

6.  Whether the reduction of the rating for bilateral pes planus with hallux valgus, plantar fasciitis, and osteoarthritis from 50 percent to 30 percent, effective April 1, 2014, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1989 and February 2003 to July 2003.  She also had additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia, and Cleveland, Ohio, respectively, which denied the benefits sought on appeal.  The Roanoke RO currently has jurisdiction of the Veteran's claims file.  

In July 2014, the Veteran appeared and testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for heart murmur, asthma, and bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  The Veteran's sleep apnea was not first manifest in service, and the disability has not otherwise been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2010, November 2010, and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of her claims.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was provided a VA examination for her sleep apnea in May 2011.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiners concluded that the Veteran's sleep apnea was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's sleep apnea claim.

With regards to the Veteran's bilateral hearing loss claim, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision as to that issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Bilateral Hearing Loss

The Veteran contends that her current bilateral hearing loss is related to her in-service acoustic trauma.  She asserted that she had significant noise exposure from weapons discharged during service.  She denied any significant post-service occupational or recreational noise exposure.  For the reasons discussed below, the Board finds that the positive and negative evidence is in equipoise as to the etiology of the Veteran's bilateral hearing loss disability and service connection is warranted.

First, the Board finds that the audiological examinations dated in September 2012 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by her military service.  

A review of the service treatment records show normal hearing prior to her 1989 activation.  Prior to her activation in February 2003, she was shown to have disabling hearing impairment in her right ear and nondisabling thresholds in her left ear.  During this second period of active duty in 2003, she was treated for acute, serous otitis media.  Service treatment records reflect treatment for impacted wax in the ears and complaints of muffled sounds.  There is no discharge audiological examination of record.  

The January 2014 VA examiner attributed her February 2003 thresholds to the documented acute otitis media.  Although the Veteran had some disabling hearing noted in February 2003, given the January 2014 findings that it was due to acute otitis media, the Board concludes that a bilateral hearing loss disability was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Board finds that Veteran is presumed sound at the time of her 2003 activation because there is not clear and unmistakable evidence of a preexisting disability. 

An October 2010 VA audiological examination showed no current bilateral hearing loss disability for VA purposes.  The January 2014 VA examiner provided a negative nexus opinion with respect to the Veteran's bilateral hearing loss, but the September 2012 audiologist provided a positive opinion.  Both the 2012 and 2014 audiologists are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Sleep Apnea

The Veteran contends that her currently diagnosed sleep apnea is related to her periods of active duty service.  Importantly, she contends that during service she would often be sleepy and fatigued during the day.  She also recalled falling asleep during the day, and this, she maintains shows the onset of her sleep apnea.  

A review of the Veteran's service treatment records shows no sleep-related complaints or any diagnoses related to sleep apnea.  In a post-deployment questionnaire, the Veteran indicated that during her deployment she still felt tired after sleeping.  No diagnoses were made at that time.  

An August 2003 chest x-ray was within normal limits.  In an October 2003 chest x-ray, there were findings suggestive of atypical pneumonia.  The treating medical professional indicated that "heart with possibility of metastatic disease cannot be entirely ruled-out."  A chest x-ray performed the following month showed patchy air space disease that was thought to be active and nonspecific.  The treating professional indicated that "[v]arious viral/atypical pathogens should be considered, as well as many noninfectious inflammatory conditions such as toxin exposure and collagen vascular diseases."  A February 2004 chest x-ray was essentially normal.  No respiratory and/or sleep problems were noted at that time.  

In November 2004, the Veteran underwent a general medical VA examination.  During the examination, she did not report any sleeping problems.  She had a normal chest x-ray and no respiratory disabilities noted (other than a history of sarcoidosis). 

In May 2011, the Veteran was afforded a VA examination for her claimed sleep apnea.  The Veteran was diagnosed as having sleep apnea following a November 2010 sleep study, but reported that she first noticed daytime hypersomnolence, falling asleep during the day, and tiredness in 2002-2003.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's currently diagnosed obstructive sleep apnea was less likely than not related to her military service.  

In reaching this conclusion, the examiner reviewed the Veteran's post-deployment questionnaire from 2003 wherein she indicated that she still feels tired after sleeping.  She told the VA examiner that she thought the sleepiness was just from all the training she was doing while on active duty.  The examiner also noted that the Veteran never sought treatment for her hypersomnolence or fatigue during this period of active duty.  The examiner opined that her current obstructive sleep apnea is not related to the post-deployment statement wherein she said that she still feels tired after sleeping.  In so concluding, the examiner noted that there are many reasons that one may feel fatigued or tired-including obstructive sleep apnea, but the questionnaire also is suggestive of other causes of fatigue.  The examiner also indicated that a risk factor for sleep apnea is obesity, and since 2003, the Veteran's weight has increased.  Finally, her most recent history of excessive daytime sleepiness occurred a couple years prior to her 2010 sleep study.  This was many years following her discharge from active duty.  For all these reasons, the examiner found that the Veteran's currently diagnosed sleep apnea was unrelated to her active duty.  There is no clinical opinion to the contrary.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for sleep apnea.  In other words, the Board finds that there is no competent and credible evidence directly linking her sleep apnea to her active duty.  

The Board finds the opinion in the May 2011 VA examiner's report to be credible and highly probative as to the etiology of the Veteran's sleep apnea.  The report was based on a careful review of the claims file, and interview and physical examination of the Veteran.  Further, a complete and through rationale is provided for the opinion rendered.  The May 2011 examiner essentially indicated that the Veteran's sleep apnea is less likely than not due to her military service.  The examiner opined that the Veteran's sleep apnea was more likely due to her weight gain and factors occurring years following her 2003 discharge from active duty.  Additionally, the examiner noted that the Veteran's complaints following her 2003 deployment as a whole were not a precursor to the later-diagnosed sleep apnea, and merely reporting daytime sleepiness is not enough to constitute a precursor to sleep apnea.  As such, the examiner concluded that the Veteran's sleep apnea is less likely than not related to an event, injury, or disease while on active duty.  

The Board has considered the Veteran's contentions that her current sleep apnea was related to her military service-including her post-service reports of feeling tired even after sleeping.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her daytime sleepiness during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between her current sleep apnea and her daytime sleepiness documented during her military service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's currently diagnosed sleep apnea was not caused or aggravated by her active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current sleep apnea and her active military service.  The Board places more weight on the opinion of the competent VA medical professional who provided the May 2011 opinion, based on review of the medical records and claims file and physical examination of the Veteran, than on the Veteran's lay assertions that her current sleep apnea is related to her military service.  

In summary, the preponderance of the evidence demonstrates that the Veteran's sleep apnea was not caused or aggravated by her military service.  In that regard, the Board finds the conclusions of the May 2011 VA opinion provider of significantly more probative value than those of the Veteran.

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for sleep apnea is denied.  

REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for heart murmur, bilateral CTS, and asthma; and additional development is required for the reduction claim regarding her bilateral foot disabilities.  

Service Connection

The Veteran seeks service connection for a heart murmur, bilateral CTS, and asthma.  For the reasons described below, the Board finds that the minimal threshold for warranting a VA examination has been met for these three claimed disabilities.  See 38 C.F.R. § 3.159(C)(4).  As such, all three service connection claims are remanded for VA examinations to determine their nature and etiology.  

I. Heart

The Veteran contends that she has a current heart problem that was caused or aggravated by her active service.  In the February 2003 physical, the Veteran was noted to have a systolic ejection murmur, asymptomatic.  In a May 2003 dental record, the Veteran reported a history of a heart murmur.  The Veteran maintains that she has continued to have heart problems since service, but has never been afforded a VA examination on conjunction with this claim.  

II. CTS

The Veteran contends that her typing and writing during service caused her currently diagnosed bilateral CTS.  She has essentially asserted that she has experienced bilateral wrist problems since service.  VA treatment records show treatment for bilateral CTS as early as 2008, but the Veteran reported to treating professionals that she has been treated for CTS since 2003/2004.  To date, she has not been afforded a VA examination in connection with this CTS claim. 
III. 
Asthma

The Veteran contends that her current diagnosed asthma was caused or aggravated by her active duty service.  A review of the service treatment records show that in February 2003, the Veteran reported chronic cough.  In service she was treated for acute bronchitis and seasonal allergies.  She maintains that she has suffered from asthma since service, and current VA treatment records show continued treatment for asthma.  However, she has not been afforded a VA examination with respect to her asthma claim.  

Reduction 

In a January 2014 rating decision, the RO reduced the Veteran's rating for bilateral pes planus with hallux valgus, plantar fasciitis, and osteoarthritis to 30 percent disabling.  That same month, the Veteran filed a valid notice of disagreement with the reduction.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issue of whether the reduction from 50 percent to 30 percent for the Veteran's bilateral foot disabilities was proper should be issued to the Veteran and her representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Schedule the Veteran for the appropriate VA examination for her claimed heart murmur.   

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render opinions as to the following for any diagnosed heart disability:

a) indicate whether a heart murmer is most appropriately characterized as a congenital or developmental disease, a congenital or developmental defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that any heart murmer is a congenital or development defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect;

c) If the examiner determines that a heart murmur is a congenital or developmental disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

d) For any other heart disability that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for the appropriate VA examination for her claimed bilateral CTS. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has bilateral CTS that has been caused or aggravated by her active military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for the appropriate VA examination for her claimed asthma. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has asthma that has been caused or aggravated by her military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

5.  Perform any additional development deemed necessary. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


